303 S.W.3d 167 (2010)
Darryle KEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70762.
Missouri Court of Appeals, Western District.
February 23, 2010.
*168 Mark A. Grothoff, Columbia, MO, for Appellant.
Chris Koster, Mary H. Moore, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN K. MITCHELL, JJ.
Prior report: 250 S.W.3d 781.

ORDER
PER CURIAM:
Darryle Key appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).